[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Crangle v. Summit Cty. Common Pleas Court, Slip Opinion No. 2020-Ohio-4871.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-4871
  THE STATE EX REL. CRANGLE, APPELLANT, v. SUMMIT COUNTY COMMON
                                PLEAS COURT, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Crangle v. Summit Cty. Common Pleas Court, Slip
                             Opinion No. 2020-Ohio-4871.]
Mandamus—Inmate had adequate remedy at law to challenge his sentence on
        direct appeal—Court of appeals’ dismissal of petition affirmed.
      (No. 2020-0329—Submitted July 7, 2020—Decided October 15, 2020.)
        APPEAL from the Court of Appeals for Summit County, No. 29569,
                                       2020-Ohio-368.
                                   __________________
        Per Curiam.
        Appellant, Thomas Charles Crangle, appeals the judgment of the Ninth
District Court of Appeals dismissing his petition for a writ of mandamus. Crangle
sought a writ of mandamus to compel appellee, Summit County Common Pleas
                             SUPREME COURT OF OHIO




Court, to vacate what he alleges to be a void prison sentence and to impose a different
one. We affirm.
                                    Background
        In February 2007, Crangle pleaded guilty to one count of rape and was
sentenced to life imprisonment with parole eligibility after ten years. The trial court
also adjudicated Crangle to be a sexual predator. In November 2007, the trial court
entered a nunc pro tunc judgment of conviction changing some of the wording in
the previous judgment of conviction but imposing the same sentence and sexual-
predator designation. The Ninth District affirmed Crangle’s conviction on direct
appeal. State v. Crangle, 9th Dist. Summit No. 24033, 2008-Ohio-5703.
        In November 2010, the trial court entered a nunc pro tunc order correcting
the November 2007 judgment of conviction to specify that Crangle’s sentence
included five years of mandatory postrelease control. In the same order, the trial
court denied Crangle’s motion to withdraw his guilty plea. The denial of Crangle’s
motion to withdraw his plea was affirmed on appeal. State v. Crangle, 9th Dist.
Summit No. 25735, 2011-Ohio-5776. In neither his direct appeal nor the motion
to withdraw his guilty plea did Crangle challenge the legality of his sentence.
        Crangle commenced this mandamus action in the Ninth District in October
2019. He sought a writ of mandamus compelling the trial court to “vacate his void
sentence * * * and impose a sentence that is authorized by statute.” The trial court
filed a motion to dismiss the petition under Civ.R. 12(B)(6), which Crangle
opposed. The trial court argued that mandamus was unavailable because Crangle
had an adequate remedy at law by way of appeal. The Ninth District granted the
trial court’s motion and dismissed the action. Crangle has appealed to this court as
of right.
                                      Analysis
        A court may dismiss a mandamus action under Civ.R. 12(B)(6) “if, after all
factual allegations of the complaint are presumed true and all reasonable inferences



                                          2
                                  January Term, 2020




are made in the relator’s favor, it appears beyond doubt that he can prove no set of
facts entitling him to the requested writ of mandamus.” State ex rel. Russell v.
Thornton, 111 Ohio St. 3d 409, 2006-Ohio-5858, 856 N.E.2d 966, ¶ 9. We review
de novo a lower court’s dismissal under Civ.R. 12(B)(6). State ex rel. Green v.
Wetzel, 158 Ohio St. 3d 104, 2019-Ohio-4228, 140 N.E.3d 586, ¶ 7.
        To obtain a writ of mandamus, Crangle must show (1) a clear legal right to
the requested relief, (2) a clear legal duty on the part of the trial court to provide it,
and (3) the lack of an adequate remedy in the ordinary course of law. Id. at ¶ 8. In
this case, Crangle attempts to satisfy the first two requirements by arguing that his
sentence is void because life imprisonment was not a statutorily authorized
punishment at the time he was sentenced.
        As the Ninth District held, this court’s recent decision in Green is
dispositive of Crangle’s claim to extraordinary relief in mandamus. In that case,
Green—like Crangle—was sentenced to a definite term of life imprisonment for
rape. He sought a writ of mandamus, arguing that his sentence was void because
the court had improperly sentenced him to a definite term of life imprisonment and
had failed to properly notify him of his postrelease-control sanction. In affirming
the dismissal of Green’s mandamus action, we held that the issue of the allegedly
void sentence of life imprisonment was not reviewable in mandamus. Green at
¶ 10. Because sentencing errors are reviewable on direct appeal, Green had
adequate remedies at law that precluded extraordinary relief in mandamus. Id.; see
also State ex rel. Ridenour v. O’Connell, 147 Ohio St. 3d 351, 2016-Ohio-7368, 65
N.E.3d 742, ¶ 3.
        This case is no different. Crangle could have asserted his challenge to his
definite life sentence in his direct appeal. The availability of that remedy bars
Crangle’s mandamus claim, and the Ninth District was correct to dismiss it.
        Crangle attempts to distinguish Green by arguing that Green’s sentence was
merely voidable whereas Crangle’s is void. But Green raised the same argument




                                            3
                              SUPREME COURT OF OHIO




that Crangle is raising here—that his sentence was “void,” in part because he had
received a definite life sentence that was not authorized by statute. See Green at
¶ 3-4.
         But even if Crangle’s distinction were accurate, he is wrong to characterize
his sentence as “void,” such that it may be collaterally attacked in mandamus. As
this court has recently clarified, “[a] sentence is void when a sentencing court lacks
jurisdiction over the subject-matter of the case or personal jurisdiction over the
accused.” State v. Harper, __ Ohio St.3d __, 2020-Ohio-2913, __ N.E.3d __, ¶ 42;
see also State v. Henderson, ___ Ohio St.3d ___, 2020-Ohio-4784, ___ N.E.3d ___,
¶ 1 (“sentences based on an error, including sentences in which a trial court fails to
impose a statutorily mandated term, are voidable if the court imposing the sentence
has jurisdiction over the case and the defendant”). Crangle does not argue that the
trial court lacked personal or subject-matter jurisdiction in his criminal case; he
argues instead that the trial court imposed a sentence that was not authorized by
statute. This assertion of error challenges the exercise of jurisdiction and, if true,
would render Crangle’s sentence voidable, not void. See Henderson at ¶ 1. His
case therefore falls within the general rule that mandamus is not an appropriate
remedy to challenge sentencing errors. See Ridenour, 147 Ohio St. 3d 351, 2016-
Ohio-7368, 65 N.E.3d 742, at ¶ 3.
         For these reasons, the Ninth District was correct to dismiss Crangle’s
mandamus petition.
                                                                 Judgment affirmed.
         O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                _________________
         Thomas Charles Crangle, pro se.
         Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Colleen
Sims, Assistant Prosecuting Attorney, for appellee.



                                           4
January Term, 2020




_________________




        5